Citation Nr: 0619522	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Waco, 
Texas, which in pertinent part, denied service connection for 
PTSD.

In October 2004 the veteran was afforded a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing was prepared and is associated with 
the claims folder.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that service connection is warranted for 
PTSD.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with the provisions of 
38 C.F.R. § 4.25 (2005) (i.e. in accordance with DSM-IV); 
credible supporting evidence that an in-service stressor 
occurred; and competent medical evidence linking the in-
service stressor to the current diagnosis.  If the veteran 
served in combat and the claim is based on a combat related 
stressor, credible supporting evidence is not required.  
38 C.F.R. § 3.304(f) (2005).

In August 2003, the veteran presented at a VA medical center 
with complaints of feelings of loss of control of his 
emotions, irritability and incomprehension.  The Axis I 
diagnosis was PTSD with delayed onset.  

The veteran has submitted photographs pertaining to the 
claimed in-service stressors and his representative has 
reported being an eye witness to the claimed stressors.

There is no indication as to whether the diagnosis of PTSD 
with delayed onset is related to his claimed service 
stressors and the claims folder was not reviewed.  Given the 
lack of medical evidence of a link, the Board finds that an 
examination is needed to establish a diagnosis, and its 
relationship to service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.	Afford the veteran a psychiatric 
examination.  The examiner should 
review the claims folder, including a 
copy of this remand in conjunction with 
the examination, and should acknowledge 
such review.  The examiner should 
report all current diagnoses and should 
express opinions as to whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed disability is related to a 
disease or injury in service.  

If PTSD, is diagnosed, the examiner 
should specify the stressor(s) 
supporting the diagnosis.  If the 
examiner finds that the veteran does 
not meet the criteria for the diagnosis 
of PTSD, the examiner should explain 
the reasons for this conclusion.  The 
examiner should also provide a 
rationale for any other opinions 
provided in the examination report.

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
advised that the examination is needed 
to evaluate his claim, and that 
failure, without good cause, to report 
for scheduled examinations could result 
in the denial of his claim. If the 
veteran fails to report for any 
examinations, a copy of all 
notifications must be associated with 
the claims folder.  

3.	The RO or AMC should re-adjudicate 
the claim, and if it remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

